PER CURIAM.
J.C., the mother of C.J. and D.J., challenges the trial court’s order terminating her parental rights after she failed to personally appear at an advisory hearing. As the Department of Children and Family Services properly concedes, J.C. did not receive proper written notice of the advisory hearing as required by section 39.801(3)(a), Florida Statutes (2000). Therefore, we reverse the termination of J.C.’s parental rights and remand for further proceedings.
Reversed and remanded.
ALTENBERND, CASANUEVA, and SALCINES, JJ., Concur.